RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 19a0301p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                               ┐
                                   Plaintiff-Appellee,   │
                                                         │
                                                         >      No. 19-5189
        v.                                               │
                                                         │
                                                         │
 WILLIAM DALE WOODEN,                                    │
                                Defendant-Appellant.     │
                                                         ┘

                         Appeal from the United States District Court
                      for the Eastern District of Tennessee at Knoxville.
                   No. 3:15-cr-00012-1—Thomas A. Varlan, District Judge.

                           Decided and Filed: December 19, 2019

              Before: GILMAN, KETHLEDGE, and READLER, Circuit Judges

                                     _________________

                                         COUNSEL

ON BRIEF: Michael B. Menefee, MENEFEE & BROWN, P.C., Knoxville, Tennessee, for
Appellant. Luke A. McLaurin, UNITED STATES ATTORNEY’S OFFICE, Knoxville,
Tennessee, for Appellee.
                                     _________________

                                          OPINION
                                     _________________

       CHAD A. READLER, Circuit Judge. While at home on a cold November morning,
William Wooden heard a knock at the door. Upon opening it, Wooden was greeted by a man
asking to speak with Wooden’s wife. Wooden went to get her. And he allowed the man to enter
the home, to stay warm while waiting for Wooden to return.
 No. 19-5189                         United States v. Wooden                           Page 2


       But Wooden’s humane gesture soon became his undoing. As from there, things began to
unravel. Wooden picked up a firearm. The man at the door turned out to be a plainclothes
police officer. And the officer knew that Wooden was a convicted felon who could not lawfully
possess a firearm. Wooden was thus taken into custody.

       Wooden was later convicted and sentenced on a felon-in-possession charge. On appeal,
Wooden asserts two challenges to that result. With respect to his conviction, Wooden contends
that the officer’s presence in his home violated the Fourth Amendment, meaning that much of
the evidence used against him should have been suppressed. And as to his sentence, Wooden
challenges the fifteen-year term of imprisonment imposed by application of the Armed Career
Criminal Act. Finding no error in the district court’s Fourth Amendment or sentencing analyses,
we AFFIRM the decision below.

                                       BACKGROUND

       Along with two uniformed officers, Conway Mason, an Investigator for the Monroe
County (Tennessee) Sheriff’s Department, set out early one chilly November morning to track
down Ben Harrelson, a fugitive wanted for theft. The officers had previously seen Harrelson’s
vehicle parked outside the home of William Wooden and Janet Harris. Believing Harrelson
might be hiding inside, the officers approached the home. Mason, who was not in uniform, went
to the front door, and the two uniformed officers dispersed around the home.

       Mason knocked on the door. When Wooden answered, Mason asked to speak with
Harris. Mason also asked if he could step inside, to stay warm. According to Mason, Wooden
responded “Yes. That’s okay”—which Mason took to mean he could come inside.

       Mason, along with a second officer, entered the home. As Wooden walked down the
hallway, the officers saw him pick up a rifle. When the officers told him to put the weapon
down, Wooden did as instructed. Mason knew Wooden was a felon, meaning he could not
possess a firearm. So the officers took the rifle and handcuffed and searched Wooden. During
the search, the officers discovered a loaded revolver holstered on Wooden.
 No. 19-5189                          United States v. Wooden                              Page 3


       Harris gave the officers permission to search the home.         The officers did not find
Harrelson. But they did find a third weapon, a .22 caliber rifle. After waiving his Miranda
rights, Wooden admitted that he possessed all three firearms as well as ammunition.

       Federal prosecutors subsequently filed an indictment charging Wooden with being a
Felon in Possession of Firearms and Ammunition, in violation of 18 U.S.C. § 922(g)(1).
Wooden in turn moved to suppress the evidence discovered during the search of his home. In his
motion, Wooden argued that the officers violated his Fourth Amendment rights by entering his
home without a warrant or his consent. The district court, however, denied Wooden’s motion on
the basis that Wooden consented to the officers’ entry. At his subsequent jury trial, Wooden was
convicted as charged.

       The probation office prepared a presentence report in which Wooden was classified as an
armed career criminal under the Armed Career Criminal Act (or ACCA), given that he had three
or more prior violent felony convictions. The basis for the classification was Wooden’s prior
Georgia convictions: a 1989 aggravated assault, ten 1997 burglaries, and a 2005 burglary.
Wooden objected to the classification.      He argued that neither the aggravated-assault nor
burglary offenses qualify as violent felonies under the ACCA. He likewise contended that the
ten 1997 burglaries arose out of a single occasion and thus qualify as a single ACCA predicate,
rather than ten.

       At the sentencing hearing, the district court rejected Wooden’s objections. The court
held that the Georgia burglary qualified as a violent felony under the ACCA. As to Wooden’s
1997 burglary convictions specifically, the court held that each conviction qualified as a separate
ACCA predicate offense. Wooden filed a timely appeal, and we now take up these same issues
for review.

                                           ANALYSIS

I.     The District Court Properly Denied Wooden’s Motion To Suppress.

       Wooden first challenges the district court’s denial of his motion to suppress evidence
obtained after the officers entered his home. Wooden cites two purported errors. One, that he
 No. 19-5189                          United States v. Wooden                             Page 4


did not consent to the officer’s entry into his home. And two, even if he did consent, that
consent was not valid because the officer used deception to attain his consent.

       Wooden’s claims invoke the protections afforded by the Fourth Amendment to the
United States Constitution. That familiar provision preserves “[t]he right of the people to be
secure in their persons, houses, papers, and effects[.]” U.S. CONST. amend. IV. In recognition of
that right, an officer must have at least “reasonable suspicion” of criminal activity before
infringing on a person’s privacy and subjecting that person to a search or seizure. See Ornelas v.
United States, 517 U.S. 690, 693 (1996) (citing Terry v. Ohio, 392 U.S. 1 (1968)). In that way,
“the Fourth Amendment protects ‘[t]he security of one’s privacy against arbitrary intrusion by
the police . . . .’” David Levell W. v. California, 449 U.S. 1043, 1048 (1980) (quoting Wolf v.
Colorado, 338 U.S. 25, 27 (1949) (alteration and ellipsis in original)).

       The Fourth Amendment, of course, protects people, not places. But in assessing what
protection one is owed, we must naturally consider the place of the search. And for Fourth
Amendment purposes, the search here occurred on sacred ground, as “the Fourth Amendment
has drawn a firm line at the entrance to the house.” Payton v. New York, 445 U.S. 573, 590
(1980). This means government agents, oftentimes law enforcement officers, cannot enter a
person’s home unless the officer has a warrant supported by probable cause, or there exists a
valid exception to the warrant requirement. See Kentucky v. King, 563 U.S. 452, 459 (2011). If
officers enter a home without a warrant and without any other valid justification, courts will
suppress the evidence obtained during that search, rendering the evidence inadmissible at trial.
See Hudson v. Michigan, 547 U.S. 586, 592 (2006).

       When analyzing a district court’s decision to deny a motion to suppress evidence
allegedly obtained in violation of the Fourth Amendment, we review the district court’s legal
conclusions de novo. United States v. Carpenter, 926 F.3d 313, 317 (6th Cir. 2019) (quoting
United States v. Lee, 793 F.3d 680, 684 (6th Cir. 2015)). With respect to the district court’s
factual findings, however, we review them only for clear error. See United States v. Winters,
782 F.3d 289, 294–95 (6th Cir. 2015). A factual finding is clearly erroneous when we are left
with “the definite and firm conviction” that the district court has made a mistake. United States
v. Cooper, 893 F.3d 840, 843 (6th Cir. 2018) (citation omitted). In examining the underlying
 No. 19-5189                         United States v. Wooden                              Page 5


evidentiary record, we defer to the district court’s assessment of each witness’s credibility, and
we review the evidence in the light most likely to support the district court’s decision. United
States v. Lawrence, 735 F.3d 385, 436 (6th Cir. 2013) (citations omitted).

       A.      The District Court’s Determination That Wooden Consented
               To Mason Entering His Home Was Not Clearly Erroneous.

       1. As a state law enforcement officer, Mason was bound by the constraints of the Fourth
Amendment in investigating criminal activity on the part of Wooden. One constraint was the
warrant requirement, and all parties agree that Mason did not have a warrant authorizing him to
search Wooden’s home. To validate Mason’s search under the Fourth Amendment, then, there
must be an applicable warrant exception justifying Mason’s entry into the home.

       Relevant today is the warrant exception applicable in instances where an occupant of a
home consents to an officer’s entry. Georgia v. Randolph, 547 U.S. 103, 109 (2006). Where an
occupant’s consent is freely given, and not the result of undue coercion, the resulting search
satisfies Fourth Amendment muster. Schneckloth v. Bustamonte, 412 U.S. 218, 228 (1973).
Wooden contends that he did not consent to Mason’s entry. But in disputing that factual finding,
Wooden faces an uphill climb at this stage, in view of our deferential standard of review. That
is, Wooden’s arguments must lead us to “the definite and firm conviction” that the district court
erred in assessing the record. Cooper, 893 F.3d at 843. Wooden has not met his burden.

       2. We start with two points of agreement. All agree that if Wooden gave valid consent to
Mason’s entry, the district court properly denied Wooden’s motion to suppress. And all agree
that, when Wooden answered Mason’s knock on the door, Mason asked if he could speak with
Harris, and asked if he could wait inside in the meantime.

       From there, the parties diverge. Mason, while not certain of the exact words Wooden
used in response, testified that Wooden told him he could wait inside. Wooden, on the other
hand, testified unequivocally that he did not consent to Mason’s entry. Seizing on Mason’s
partial equivocation, Wooden says that he was the more credible witness, noting that only he
could remember exactly what was said between the two.
 No. 19-5189                           United States v. Wooden                              Page 6


       Assessing that collection of testimony, the district court held that Wooden did in fact
consent to Mason’s entry. Yes, as Wooden notes, the testimony was at times conflicting. But
the responsibility for weighing conflicting testimony lies primarily with the district court, and its
conclusions are given due respect. The district court evidently credited Mason’s testimony, a
determination to which we customarily defer, given the district court’s front-row view of the
evidentiary proceedings. See Lawrence, 735 F.3d at 436, 438.         Seeing no “definite and firm”
basis for discrediting the district court’s assessment that Wooden consented to Mason entering
his home, there was no clear error below warranting reversal. See Cooper, 893 F.3d at 843.

       B.      The Fruits Of The Search Were Not Obtained As A Result
               Of Police “Deception.”

       Disagreeing that he consented to the search of his home, Wooden alternatively argues
that any purported consent was obtained through deception, making it invalid. But as forcefully
as he makes that argument today, Wooden failed to do so in the district court. That failure begs
the question whether there is any basis for this Court to consider the argument.

       Sometimes, the failure to raise an issue in the district court is deemed a “waiver,”
meaning that we will not consider the claim at all. See, e.g., United States v. Street, 614 F.3d
228, 235 (6th Cir. 2010). Other times, we will deem an unraised argument as merely “forfeited,”
meaning that we will consider the claim, but only against the backdrop of the demanding plain-
error standard. See, e.g., United States v. Mabee, 765 F.3d 666, 671 (6th Cir. 2014). When and
how those doctrines apply is not always easy to assess, a struggle our cases oftentimes reflect.
Our Fourth Amendment jurisprudence is no exception. Indeed, our prior cases assessing the
waiver/forfeiture distinction in the context of motions to suppress reveal some apparent tension.
A case in point is United States v. Deitz. In Deitz, we noted that a defendant’s failure to file a
motion to suppress is treated as a waiver of suppression issues. 577 F.3d 672, 687 (6th Cir.
2009). So far, so good. But we went on in Deitz to distinguish the scenario of failing to file a
motion to suppress with the scenario of filing a motion to suppress that nonetheless failed to raise
an argument later asserted on appeal. And that latter setting, we noted, we had previously treated
as a forfeiture, rather than a waiver. Id.
 No. 19-5189                           United States v. Wooden                               Page 7


       Recognizing the potential conflict between applying waiver in one suppression setting
and forfeiture in another, Deitz assumed without deciding that forfeiture applies when some (but
not all) suppression arguments are raised in an unsuccessful motion to suppress. Accordingly,
Deitz applied a plain-error standard to the previously unraised argument. Id. at 691. Today, we
follow Deitz’s lead.    That is, assuming for purposes of argument that Wooden’s unraised
suppression claim is properly before us, Wooden nonetheless cannot demonstrate plain error.

       More settled is the standard we apply in evaluating the proceedings below for plain error.
Plain error means an “(1) error (2) that was obvious or clear, (3) that affected defendant’s
substantial rights and (4) that affected the fairness, integrity, or public reputation of the judicial
proceedings.” United States v. Vonner, 516 F.3d 382, 386 (6th Cir. 2008) (en banc) (internal
quotation marks omitted). No such error occurred here.

       Much of Wooden’s challenge turns on the fact that Mason was neither in uniform nor
identified himself as a police officer. Both are true. But generally speaking, neither amounts to
improper deception in the Fourth Amendment context. United States v. Baldwin, 621 F.2d 251,
252–53 (6th Cir. 1980) (citing Lewis v. United States, 385 U.S. 206, 211 (1966)). Nor did
Mason take any affirmative steps to attempt to deceive Wooden regarding his identity. Mason
was silent as to his official position; he did not hold himself out to be anything he was not. He
merely asked to speak to Harris and then asked if he could come inside, to get out of the cold.

       Wooden has little to say in response. He seems to suggest that we should revisit Baldwin
in light of the Supreme Court’s decisions in Florida v. Jardines, 569 U.S. 1 (2013), and United
States v. Jones, 565 U.S. 400 (2012), which, together, described the Fourth Amendment’s roots
in the common law of trespass.         Even accepting that latter understanding of the Fourth
Amendment, it will nevertheless remain true that an officer’s undercover status does not amount
to deception under ordinary trespass principles. Wooden finds deception in the fact that he could
not see the two uniformed officers on or near his property. But that is neither here nor there.
The officers were not required to announce themselves. And their presence had no bearing on
whether Mason did something to deceive Wooden. All told, the district court did not err, plainly
or otherwise, in failing to equate Mason’s conduct with improper deception. For these reasons,
Wooden’s consent-by-deception claim fails.
 No. 19-5189                          United States v. Wooden                              Page 8


II.    Wooden’s Ten Burglary Convictions Were Each ACCA-Qualifying Offenses.

       1. In addition to the denial of his motion to suppress, Wooden also challenges the district
court’s decision to sentence Wooden under the ACCA. At issue here is the ACCA’s instruction
that a defendant is subject to a fifteen-year minimum sentence if the defendant has previously
been convicted of at least three ACCA-qualifying offenses. 18 U.S.C. § 924(e)(1).

       That brings us to Wooden’s numerous prior convictions under Georgia law: one for
aggravated assault and eleven for burglary, ten of those coming in 1997. In view of Wooden’s
criminal history portfolio, the probation office recommended that Wooden be classified as an
armed career criminal. Wooden objected to that recommendation on two grounds: one, that
neither Georgia’s aggravated-assault nor burglary offense is an ACCA-qualifying offense, and
two, even if Georgia’s burglary offense so qualifies, the ten 1997 burglaries arose out of a single
occurrence, meaning they qualified as a single ACCA predicate. But the district court saw things
differently. It determined that the Georgia burglaries were ACCA-qualifying offenses and,
further, that Wooden’s ten 1997 convictions each counted as a qualifying offense.

       2. As set forth in 18 U.S.C. § 924(e)(1), to qualify as separate ACCA predicate offenses,
multiple offenses must be “committed on occasions different from one another.” So what does it
mean for offenses to occur on different occasions? Our ordinary interpretive starting line is the
text of the statute at issue. But neither § 924 nor its statutory counterparts offer any further
definition of the phrase.

       In the absence of additional statutory direction, our prior decisions have helped fill this
interpretive gap, albeit with some lack of precision. Start with United States v. Hill. There, we
recognized “at least three indicia that offenses are separate from each other”:

       •   Is it possible to discern the point at which the first offense is completed and the
           subsequent point at which the second offense begins?
       •   Would it have been possible for the offender to cease his criminal conduct after the
           first offense and withdraw without committing the second offense?
       •   Were the offenses committed in different residences or business locations?
 No. 19-5189                         United States v. Wooden                              Page 9


United States v. Hill, 440 F.3d 292, 297–98 (6th Cir. 2006) (collecting cases); see also United
States v. Paige, 634 F.3d 871, 873 (6th Cir. 2011). But Hill in many respects serves only as a
starting point. After all, we have characterized it as articulating “informative standards, not
hidebound rules.” United States v. Jenkins, 770 F.3d 507, 510 (6th Cir. 2014). Said differently,
Hill, far from establishing a bright-line, three-factor analysis, instead simply “sharpen[ed] the
[different occasions] inquiry by focusing the court on the kinds of questions that have come up in
prior ACCA cases.” Id. And so while it is true that “[o]ffenses are separate if they meet any of
these three tests” articulated in Hill, United States v. Jones, 673 F.3d 497, 503 (6th Cir. 2012)
(emphasis in original) (citing Paige, 634 F.3d at 873), the Hill inquiries seemingly are just some
of the questions to which an affirmative answer would reveal that multiple offenses should be
deemed separate. See Jenkins, 770 F.3d at 510 (describing the “any of these three tests”
statement from Jones as dictum).

       3. To the extent there remains any precedential uncertainty in this sentencing setting, it
makes no difference here, for Wooden’s argument comes up short, no matter the metric. Back to
Wooden’s ten convictions for violating Georgia’s burglary statute, Ga. Code Ann. § 16-7-1 (a)
(1997). One violates that Georgia law when she “enters or remains within” a “building” to
commit an offense. Id. Recognizing that Hill may be more a floor than a ceiling with respect to
articulating the characteristics of a separate offense, we can easily resolve today’s case by
relying on Hill’s guidance alone.

       Against the backdrop of Hill, we must first consider whether it is possible to discern the
point at which Wooden’s first offense for entering or remaining in a building was completed and
the subsequent point at which his second offense began. Wooden believes the record is too thin
to make that assessment. But the indictment to which Wooden pleaded guilty provides all the
record we need. See United States v. King, 853 F.3d 267, 272 (6th Cir. 2017) (citing Shepard v.
United States, 544 U.S. 13, 20 (2005)) (holding that when a guilty plea leads to a conviction for
violating a statute with alternative elements, courts look to certain documents in the record to
determine whether that conviction qualifies as an ACCA predicate). Wooden was accused of,
and pleaded guilty to, “entering” ten different mini warehouses. Whatever the contours of a
“mini” warehouse, Wooden could not be in two (let alone ten) of them at once. Rather, Wooden
 No. 19-5189                         United States v. Wooden                            Page 10


must have left one warehouse to “enter” another. It takes little imagination then to conclude that
Wooden “entered” ten separate warehouses, and thus committed ten distinct acts of burglary, as
measured by Georgia law.

       This conclusion accords with Hill. There, we determined that two burglary offenses were
separate offenses despite Hill arguing that there was “not a discernable lapse of time between
them.” Hill, 440 F.3d at 295. By way of background, Hill committed a burglary, left the
location, and then illegally entered and stole from a separate location. That course of conduct,
we concluded, counted for two burglaries, not one, as the first burglary was completed before the
next one began. Id. For § 924(e)(1) purposes, then, those burglaries constituted two ACCA
predicate offenses. Id. at 297–98.

       For many of the same reasons, Wooden satisfies the second and third Hill guideposts as
well. Start with the second—whether Wooden could have ceased his criminal conduct after the
first offense and withdrawn without committing the second offense. We see no reason why it
would have been impossible for Wooden to call it a night after the first burglary, without
burglarizing nine more warehouses.

       So too for the third Hill guidepost—whether Wooden’s offenses were committed in
different locations. They were. Each warehouse was its own location, with its own building
number and storage space.       And there were many different lawful occupants of those
warehouses. Perhaps, as Wooden does, one could characterize this cluster of warehouses as
being adjoined “at the same business location.” Hill too spoke of different “residences or
business locations,” a phrase intended to assess whether each offense infringed upon a different
bundle of property rights for ACCA purposes. In Hill, we concluded that the offenses were
committed at different locations, as they involved different property rights. And using Hill as a
yardstick, the same must be true for Wooden, who was convicted of burglarizing ten individual
warehouses (rather than one storage business), and thus infringing upon ten distinct sets of
property rights.
 No. 19-5189                           United States v. Wooden                             Page 11


        By any measure, then, Wooden satisfies the Hill standard. That means his burglary
offenses were separate offenses for purposes of the ACCA, and thus there was no error in his
imposed sentence.

III.        Wooden’s Claim Based On Rehaif v. United States Is Forfeited.

        In his reply brief, Wooden claims for the first time that the government failed to prove
that Wooden knew he was a convicted felon. And citing Rehaif v. United States, 139 S. Ct.
2191, 2194 (2019), Wooden contends that proving he had knowledge of his status as a felon is an
essential element of being deemed a felon in possession of a firearm under 18 U.S.C.
§ 922(g)(1). Like the defendant in Rehaif, Wooden grounds his claim in the jury instructions
outlining the elements of § 922(g). Both in Rehaif and here, the respective jury instructions
omitted any instruction to the jury that the government needed to prove the defendant’s
knowledge of his prohibited status. 139 S. Ct. at 2195.

        Setting aside the distinct nature of the underlying issue in Rehaif, Wooden has an equally
difficult procedural hurdle to clear. That is, we have long held that a party forfeits any claim that
is not set forth in the party’s opening brief. Island Creek Coal Co. v. Wilkerson, 910 F.3d 254,
257 (6th Cir. 2018). Yes, the Supreme Court decided Rehaif after Wooden filed his opening
brief. But the Supreme Court granted the petition for certiorari and heard oral argument in
Rehaif well before Wooden’s filing. In that way, the legal issue here—whether Wooden’s jury
instructions needed to explain that the government must prove Wooden’s knowledge of his
prohibited status—was at the forefront of the relevant legal landscape. See id. (noting that when
an argument is being presented by litigants in other jurisdictions, not presenting that argument is
a forfeiture even when subsequent decisions make that argument more apparent). And it would
be self-refuting for Wooden to argue that he could not have presented his claim until after Rehaif
was decided. After all, the defendant in Rehaif did just that. Accordingly, Wooden’s Rehaif
claim is forfeited.

                                         CONCLUSION

        For these reasons, we AFFIRM the judgment of the district court.